DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/25/2021.
Applicant’s amendments filed 11/25/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 22; cancelation of claims 5-6, 15-16, and 21; and the addition of new claim 24.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 8-10, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the first interconnect and the second interconnect each comprises a single metal having a vertical via portion and a lateral line portion”; however, the specification does not recite that “the first interconnect and the second interconnect each comprises a single metal”. Specifically, the original specification (paragraphs [0026]) discloses that “For example, in upper levels of the interlevel dielectric 120, the metal lines and via contacts may be formed by dual damascene processes. This results in the metal lines and via contacts having the same material. Where the metal lines and via contacts are formed by single damascene processes, the materials of the metal lines and via contacts may be different”, however, the above description does not provide a sufficient support for the limitations “the first interconnect and the second interconnect each comprises a single metal.”
Thus, the claim 1 contains subject matter “the first interconnect and the second interconnect each comprises a single metal having a vertical via portion and a lateral line portion” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2, 4, 8-10, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first interconnect and the second interconnect each comprises a single metal having a vertical via portion and a lateral line portion”, and it is unclear which particular interconnect structure comprising “a single metal having a vertical via portion and a lateral line portion” applicant is referring to, e.g., “the first interconnect and the second interconnect” each comprising: “a pure metal” excluding a metal alloy in the metal lines and via contacts, or the same metal including a metal alloy in the metal lines and via contacts, or different “pure metal” materials excluding a metal alloy in the metal lines and via contacts. The specification does not provide a clear definition of the term “a single metal”, thus, the Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
For the purposes of compact prosecution, the limitations “the first interconnect and the second interconnect each comprises a single metal having a vertical via portion and a lateral line portion” are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0218062 to Aggarwal et al. (hereinafter Aggarwal) in view of Chen et al. (US 2017/0317143, hereinafter Chen) and Quek et al. (US Patent No. 6,252,290, hereinafter Quek).
With respect to claim 1, Aggarwal discloses a device (e.g., an integrated circuit including copper damascene interconnects and a thin film resistor) (Aggarwal, Figs. 3, 4A-4G, ¶0001, ¶0004, ¶0037-¶0055) comprising:
             a substrate (e.g., the first ILD layer 302 is formed over lower layers and a substrate of the integrated circuit) (Aggarwal, Figs. 3, ¶0037, ¶0044);
an interlevel dielectric (e.g., the first ILD layer 302 is formed over lower layers) (Aggarwal, Figs. 3, ¶0037, ¶0044) arranged over the substrate, the interlevel dielectric (e.g., the ILD layer 302 and lower layers) comprising:
a first interlevel dielectric layer (e.g., one of the lower layers) in an interconnect level i (Aggarwal, Figs. 3, ¶0037, ¶0044), the first interlevel dielectric layer (e.g., 302) having a first interconnect (e.g., one of the interconnect metal lines 304) (Aggarwal, Figs. 3, ¶0037, ¶0044) and a second interconnect (e.g., another of the interconnect metal lines 304) therein;
a nitride block insulator (e.g., dielectric layer 314 including silicon nitride-based dielectric layer 316, such as silicon nitride) (Aggarwal, Figs. 3, ¶0038, ¶0045) arranged over the first interlevel dielectric layer (e.g., 302) and over the first interconnect (e.g., one 
a first opening (e.g., openings for the resistor head cavities 348 to form the resistor heads 322) (Aggarwal, Figs. 3, 4B, ¶0039, ¶0047) arranged in the nitride block insulator (e.g., 314), the first opening extending through the nitride block insulator (e.g., 314) to expose a surface of the first interconnect (e.g., one of the interconnect metal lines 304) in the first interlevel dielectric layer (302);
a second opening (e.g., openings for the resistor head cavities 348 to form the resistor heads 322) (Aggarwal, Figs. 3, 4B, ¶0039, ¶0047) arranged in the nitride block insulator (e.g., 314), the second opening extending through the nitride block insulator (314) to expose a surface of the second interconnect (e.g., another of the interconnect metal lines 304) in the first interlevel dielectric layer (302);
a first contact plug (e.g., 322) (Aggarwal, Figs. 3, 4D, ¶0039, ¶0049) arranged in the first opening of the nitride block insulator (314), wherein the first contact plug (e.g., 322) at least lines the first opening;
a second contact plug (e.g., 322) (Aggarwal, Fig. 3, ¶0039, ¶0049) arranged in the second opening of the nitride block insulator (e.g., 314), wherein the second contact plug (e.g., 322) at least lines the second opening; and
a first film layer (e.g., thin film resistor layer 324) (Aggarwal, Fig. 3, ¶0040, ¶0050, ¶0016) of a passive component (e.g., thin film resistor) arranged over the nitride block insulator (314) and over the first contact plug (e.g., 322) and the second contact plug (e.g., 322), wherein the first film layer (e.g., 324) covers the first contact plug (e.g., 322) and the second contact plug (e.g., 322) in the nitride block insulator (e.g., 314), extends continuously between the first contact plug and the second contact plug, physically contacts the first contact plug (322) and the second contact plug (322), and directly contacts a portion of the nitride block insulator (e.g., 314) between the first opening and the second opening,

Further, Aggarwal does not specifically disclose that (1) the contact plug prevents out- diffusion of conductive material from the first interconnect; (2) the first interconnect and the second interconnect each comprises a single metal having a vertical via portion and a lateral line portion arranged over the vertical via portion.
Regarding (1), Chen teaches forming BEOL interconnect structure (Chen, Figs. 1-4, ¶0002, ¶0015-¶0045) over the substrate (102) to provide integrated circuit having improved performance characteristics, wherein the metal interconnect wires (e.g., 116) (Chen, Figs. 1-4, ¶0021, ¶0045) and metal contact vias are formed in the dielectric structure and include one or more liner layers arranged along sidewall and a lower surface of the plug and comprised of a diffusion barrier layer configured to prevent diffusion of metal ions into surrounding dielectric structure; e.g., the liner layer comprises titanium nitride (TiN).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Aggarwal by forming the metal contact vias including a diffusion barrier layer configured to prevent diffusion of metal ions into surrounding dielectric structure as taught by Chen to have the contact plug that prevents out- diffusion of conductive material from the first interconnect in order to provide improved semiconductor device  having enhanced performance characteristics (Chen, ¶0002, ¶0015, ¶0021).
Regarding (2), Aggarwal teaches the first interconnect (304) and the second interconnect (304) are formed by a copper damascene process, e.g., a dual damascene process, which includes etching trenches and vias in the first ILD layer (302) so that the vias and the first metal lines (304) both include the copper fill metal (310). Specifically, Quek teaches forming dual damascene interconnect structures (32, 34) (Quek, Figs, 2-3, Col. 2, lines 23-28; Col. 5, lines 13-39), wherein the first interconnect (32) and 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Aggarwal by forming the first interconnect and the second interconnect having lower via openings and upper metal line openings by well-known dual damascene process as taught by Quek to have the first interconnect and the second interconnect each comprises a single metal having a vertical via portion and a lateral line portion arranged over the vertical via portion in order to provide improved interconnect structures with increased interconnect levels (Quek, Col. 1, lines 6-10; Col. 2, lines 23-28; Col. 5, lines 13-21).
Regarding Claim 2, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal discloses the device, wherein the first contact plug (e.g., 322) (Aggarwal, Fig. 3, ¶0039, ¶0049), the second contact plug (e.g., 322) and the nitride block insulator (e.g., 314) have a substantially planar top surface extending across the nitride block insulator (314) and the first and second contact plugs (322).
Regarding Claim 4, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal discloses the device, wherein the first film layer (324) (Aggarwal, Fig. 3, ¶0040, ¶0050) serves as a thin film resistor, the thin film resistor electrically connects the first interconnect (304) and the second interconnect (304), but does not specifically disclose that the second contact plug further prevents out-diffusion of conductive material from the second interconnect
However, Chen teaches forming BEOL interconnect structure (Chen, Figs. 1-4, ¶0002, ¶0015-¶0045) over the substrate (102) to provide integrated circuit having improved performance characteristics, wherein the metal interconnect wires (e.g., 116) (Chen, Figs. 1-4, ¶0021, ¶0045) and metal contact vias are formed in the dielectric structure and include one or more liner layers arranged along sidewall and a lower surface of the plug and comprised of a diffusion barrier layer configured to prevent diffusion of metal ions into surrounding dielectric structure; e.g., the liner layer comprises titanium nitride (TiN).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Aggarwal/Chen/Quek by forming the metal contact vias including a diffusion barrier layer configured to prevent diffusion of metal ions into surrounding  prevents out-diffusion of conductive material from the second interconnect in order to provide improved semiconductor device  having enhanced performance characteristics (Chen, ¶0002, ¶0015, ¶0021).
Regarding Claim 8, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal discloses that a material of the first contact plug (e.g., 322) (Aggarwal, Fig. 3, ¶0039, ¶0049) comprises tantalum, tantalum nitride, or combinations thereof. 
Regarding Claim 9, Aggarwal in view of Chen and Quek discloses the device of claim 8. Further, Aggarwal discloses that the first interconnect (e.g., 304) (Aggarwal, Fig. 3, ¶0037, ¶0044) and the second interconnect (e.g., 304) each comprises a copper metal line (e.g., copper damascene process).
Regarding Claim 10, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal discloses that the nitride block insulator (e.g., 56) (Liaw, Figs. 1B-1C, ¶0038) comprises silicon nitride.
Regarding Claim 23, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal discloses that the first opening and the second opening are arranged only in the nitride block insulator (e.g., 314) (Aggarwal, Figs. 3, 4B-4D, ¶0039, ¶0047-¶0049), and the first contact plug (e.g., vias 322) (Aggarwal, Figs. 3, 4D, ¶0039, ¶0049) is arranged completely within the first opening and the second contact plug (e.g., 322) is arranged completely within the second opening.
Regarding Claim 24, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal discloses that the first film layer (324) (Aggarwal, Figs. 3, 4D, ¶0040, ¶0050) of the passive component has thickness that is less than 15 nm (150 Å) thick, or in a range from 2 nm (20 Å) to 5 nm (50 Å), but does not specifically disclose ranging from about 10A to about 1500A.
However, the claimed range overlaps the range of Aggarwal. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Aggarwal/Chen/Quek by forming appropriate thin film resistor material having a specific thickness as taught by Aggarwal to have the first film layer of the passive component that has thickness ranging from about 10A to about 1500A in order to provide .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0218062 to Aggarwal in view of Chen (US 2017/0317143) and Quek (US Patent No. 6,252,290) as applied to claim 1, and further in view of Hung et al. (US Patent No. 7,148,089, hereinafter Hung).
Regarding Claim 22, Aggarwal in view of Chen and Quek discloses the device of claim 1. Further, Aggarwal does not specifically disclose, further comprising a nitride liner, wherein the lateral line portion of the first interconnect and the lateral line portion of the second interconnect are arranged on the nitride liner and abuts the nitride liner. However, Hung teaches forming a nitride liner (e.g., etch stop layers 16A, 16B, 16C, preferably including silicon nitride) (Hung, Fig. 2B, Col. 3, lines 42-67; Col. 4, lines 1-24; lines 47-67; Col. 5, lines 1-52; Col. 6, lines 3-23) between inter-layer dielectric layers (15A, 15B, 18A, 18B) and dual copper damascene interconnect structures (e.g., 30A, 30B, 30C) in the inter-layer dielectric layers (15A, 15B, 18A, 18B), wherein the lateral line portion (e.g., upper portion of the interconnect 30A in the inter-layer dielectric layers 18B)  of the first interconnect and the lateral line portion (e.g., upper portion of the interconnect 30C)  of the second interconnect are arranged on the nitride liner (e.g., 16B) and abuts the nitride liner (16B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Aggarwal/Chen/Quek by forming the first interconnect and the second interconnect having lower via openings and upper metal line openings by well-known dual damascene process in the inter-layer dielectric layers separated by the etch stop layers as taught by Hung to have the device, further comprising a nitride liner, wherein the lateral line portion of the first interconnect and the lateral line portion of the second interconnect are arranged on the nitride liner and abuts the nitride liner in order to provide multiple layer semiconductor device with reliably formed interconnect structures (Hung, Col. 1, lines 6-9; Col. 2, lines 2, lines 19-49; Col. 3, lines 4-37; Col. 4, lines 1-24).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8-10, and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891